Case: 2:19-cv-00056-WOB-CJS Doc #: 49 Filed: 01/02/20 Page: 1 of 2 - Page ID#: 817

                                                                             • ~ bJ#iNOti of l'tntuok,y
                                                                                   I I l ID
                          UNITED STATES DISTRICT COURT                           JAN -2 2020
                          EASTERN DISTRICT OF KENTUCKY                             AT COVINGTON
                               NORTHERN DIVISION                                 R08eR; R CARR
                                                                             CLERK U.S. DISTRICT COURT
                                   COVINGTON

  NICHOLAS SANDMANN, by and                       CASE NO. 2:19-cv-00056-WOB-CJS
  through his parents and natural
  guardians, TED SANDMANN and                     JUDGE BERTELSMAN
  JULIE SANDMANN,
                                                  MAGISTRATE JUDGE SMITH
                Plaintiff,
  v.                                              ORDER GRANTING JOINT MOTION
                                                  EXTENDING TIME TO SUBMIT
  NBCUNIVERSAL MEDIA, LLC,                        DISCOVERY PLANS (R 43)

               Defendant.


        The Court, having considered the parties Joint Motion to extend time to submit

  Discovery Plans (R ~ ' and the same being well taken, the extension of time until

  Friday, January 3,   2020   is hereby GRANTED.

        IT rs so ORDERED


                                              ~!'' .( ti ,·t 1i 1   l i , r5;.· $i~11 r,, /\ '/ d
                                                                                     1
                                                                                                     Id Odo
                                           UNITED STATES DISTRICT JUDGE




                                              1
Case: 2:19-cv-00056-WOB-CJS Doc #: 49 Filed: 01/02/20 Page: 2 of 2 - Page ID#: 818




  Tendered by:

  For Plaintiff:                        For Defendant:

  Isl Todd V. McMurtry                  Isl John C. Greiner with permission
  Todd V. McMurtry                      John C. Greiner (Pro Hae Vice)
  Kentucky Bar No. 82101                    GRAYDON HEAD & RITCHEY LLP
  tmcmurtry@hemmerlaw.com                   312 Walnut Street, Suite 1800
  Kyle M. Winslow                           Cincinnati, OH 45202
  Kentucky Bar No. 95343                    Phone: (513) 629-2734
  kwinslow@hemmerlaw.com                    Fax: (513) 333-4316
                                            jgreiner@graydon.law
  250 Grandview Drive, Ste. 500
  Ft. Mitchell, KY 41017
  Tel: 859-344-1188                         and
  Fax:859-578-3869

  and
                                            J. Stephen Smith (KBA #86612)
  L. Lin Wood (pro hac vice)                Darren W. Ford (KBA #95373)
  lwood@linwoodlaw.com                      GRAYDON HEAD & RITCHEY LLP
  Nicole Jennings Wade (pro hac vice)       2400 Chamber Center Drive
  nwade@linwoodlaw.com                      Suite 300
  G. Taylor Wilson (pro hac vice)           Ft. Mitchell, KY 41017
  twilson@linwoodlaw.com                    Phone: (859) 578-3070
  Jonathan D. Grunberg (pro hac vice)       Fax: (859) 578-3071
  jgrunberg@linwoodlaw.com                  ssmith@graydon.com
                                            dford@graydon.com
  1180 W. Peachtree Street, Ste. 2040
  Atlanta, GA 30309
  Tel: 404-891-1402
  Fax: 404-506-9111




                                        2
